DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 1-11 have been fully considered but they are not persuasive. 
            The rejection of claims 1-11 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the separator coating layer selected from the group consisting of an inorganic particle coating layer and a polymer coating layer, does not reasonably provide enablement for any material used for the separator coating layer.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. This is taught on pages 13-14, [0060-0065].  
Applicant’s arguments with respect to claim(s) 1-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the separator coating layer selected from the group consisting of an inorganic particle coating layer and a polymer coating layer, does not reasonably provide enablement for any material used for the separator coating layer.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. This is taught on pages 13-14, [0060-0065].  
Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
           Claim 8 is rejected because the materials of the coating layer of the positive electrode active material is not described in the specification displaying that the inventor or a joint inventor did not have possession of the claimed invention.
Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.           Claims 1 and 11 are rejected because it is unclear which side the substrate coating layer is position in regard to the positive electrode or negative electrode.           Claims 1 and 11 are rejected because it is unclear what is meant by the phrase “, and modified materials thereof”.  It is unclear what modified materials can be used.           Claims 1 and 11 are rejected because it is unclear what the difference is between D50 which is the volume average particle size of the negative active material (um) versus Dc50 which is the volume average particle size of the graphite (um) because both refer to the negative active material of graphite.  This makes the claim vague and indefinite.            Claim 3 is rejected because (1) does not further limit claim 1 from which the claim is dependent from because this limitation is already claimed in claim 1.          Claims 3 and 12 are rejected because (4) claims that the silicon-oxygen compound has an average particle size of claim 1 from which the claim depends from does not state that the active material is in particle form.         Claim 4 is rejected because the range limitation for T is exactly the same range cited in claim 1, therefore does not further limit claim 1 from which the claim dependent from.         Claim 6 and 14 are rejected because the range limitation for Ts is exactly the same range cited in claim 1, therefore does not further limit claim 1 from which the claim dependent from.        Claim 8 is rejected because the positive active materials cited in claim 8 comprise LiaNibCocMdM’eOfA where M’ can be Zr, Al (not allowed when M=Mn), Zn, Cu, Cr, Mg,  Fe, V, Ti or B which is not allowed in claim 1 from which the claim is dependent on. Claim 8 should be moved into claim 1 to overcome this rejection.
          Claim 8 is rejected because the positive active materials cited in claim 8 comprise an “A” component that allows for N, F, S and Cl which is not allowed in claim 1 from which the claim depends from. Claim 8 should be moved into claim 1 to overcome this rejection.           Claim 8 is rejected because the positive active materials cited in claim 8 comprise subscript “e” not equal to 0, “f” not equal to 2 and “g” not equal 0, which is not allowed in claim 1 from which the claim depends from. Claim 8 should be moved into claim 1 to overcome this rejection.           Claim 8 is rejected because the positive active materials cited in claim 8 comprise LiaNibCocMdM’eOfA with a coating layer thereon which is not allowed in claim 1 from which the claim depends from.  Claim 8 should be moved into claim 1 to overcome this rejection.
          Claim 9 is rejected because it is unclear what is meant by each of the phrases “at least part of particles” and “are monocrystal particles”.         
          Claim 9 is rejected because claim 1 from which the claim depends from, does not comprise positive active material particles.  The claim needs to cite instead “wherein the positive active material comprises particles where at least some of the particles are monocrystal particles”.          Claim 10 should depend from claim 9 because this claim discusses that the positive active material is particles.          Claim 15 is rejected because the claim should depend from claim 5.          Claim 16 is rejected because the claim should depend from claim 6.          Claim 17 is rejected because the claim should depend from claim 10.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Torita et al. (US 2019/0148762 or JP 2019-091630).             Torita et al. teaches a secondary battery comprising a positive electrode 10 includes at least a positive electrode active material layer 12 and may further comprise a positive electrode current collector 11; a negative electrode 20 includes at least a negative electrode active material layer 22 and may further include an anode current collector 21; a porous plasma membrane 30 (equivalent to a separator film is disclosed) is disposed between the positive electrode 10 and the negative electrode 20. The porous plasma membrane 30 can have, for example, a thickness of 10-50, a porosity of 30% or more and 60% or less.  The positive electrode active material can be one or more of LiNi1/3Co1/3Mn1/3O2, LiNi0.82Co0.15Al0.03O2, etc. and the negative electrode active material layer 22 includes at least a graphite-based carbon material or a silicon oxide. The graphite-based carbon material may be, for example, graphite, graphitizing carbon, non-graphitizing carbon, or the like. The graphite may be natural graphite, the graphite may be artificial graphite, graphite-based carbon material can be used alone and it is also possible to use two or more kinds of graphite-based carbon materials in combination. The graphite-based carbon material may have, for example, a D50 of 10 um or more and 20 um or less (equivalent to the disclosure that 1 um < Dc50 < 20 um), the silicon oxide may have, for example, a D50 smaller than that of the graphite-based carbon material and the filling ratio of the negative electrode active material layer may be increased, the silicon oxide may have, for example, a D50 of 1 um or more and 20 um or less, and the silicon oxide may have, for example, a D50 of 1 um or more and less than 10 um. Therefore teaching Dsi50 of the silicon oxygen compound satisfies: 5 um < DSi50 < 12 um or 6 um < DSi50 < 10 um).  Torita et al. teaches in Example 6: a mass ratio of silicon oxygen compound to graphite of 1: 9 ( equivalent to disclosing a mass ratio of silicon oxygen compound to graphite of 0.1 to 0. 7 or 0.2 to 4), the porous plasma membrane 30 can have, for example, a thickness of 10 um or more and 50 um or less ( equivalent to disclosing that 5 um < T < 11 um, the total thickness Ts of the separator film satisfies: 10 um < Ts < 16 um), and the porous plasma membrane 30 can have, for example, a porosity of 30% or more and 60% or less. For the other set-up in claims 3-4, 6 and the set-up in claim 5, they are all conventional technical means in the art without inventive labor and technical effects are also contemplated.   Torita et al. teaches claims 7-10 directly or indirectly refer to claim (see specification paragraphs 0004-0108, Figures 1-4) that graphite may be natural graphite, graphite may be artificial graphite, graphite-based carbon material, may be used alone or 2 or more graphite-based carbon materials, may be used in combination, and a positive electrode active material may have a D50 of, for example, l um or more and 30 um or less. For the provision of the positive electrode material in claims 8-10, they are all conventional technical means in the art without inventive labor and technical effects are also expected.        Torita et al. teaches the claimed invention except does not specifically teach that the secondary battery satisfies: 270 Wh/Kg < ED < 320 Wh/Kg and 11 um < D50 < 18.5 um, based on which it is possible to determine how to optimize the performance of the secondary battery.        It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in order to optimize the performance of the electrolyte, The person skilled in the art is motivated to optimize various parameters of the secondary battery, for example, the gravimetric energy density, the volume average particle size of the negative electrode active material, the volume average particle size of graphite, and the thickness of the substrate of the separator film such that 270 Wh/Kg < ED < 320 Wh/Kg and 11 um < D50 < 18.5 um without inventive labor and technical effects are also expected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura Weiner whose telephone number is (571)272-1294. The examiner can normally be reached 9 am-5 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 


https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA S. WEINER/
Primary Examiner
Art Unit 1727



/Laura Weiner/Primary Examiner, Art Unit 1727